[J-40-2020]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: NOMINATION PETITION OF              :   No. 22 MAP 2020
ANTON ANDREW FOR THE                       :
DEMOCRATIC NOMINATION FOR                  :   Appeal from the Order of the
REPRESENTATIVE IN THE GENERAL              :   Commonwealth Court at No. 127 MD
ASSEMBLY, 160TH DISTRICT                   :   2020 dated March 17, 2020
                                           :
APPEAL OF: LINDSAY ELIZABETH               :   SUBMITTED: March 31, 2020
ROMAN AND SHELLY WILSON                    :
CHAUNCEY                                   :
                                           :
                                           :


                                       ORDER



PER CURIAM                                          DECIDED: April 7, 2020

      AND NOW, this 7th day of April, 2020, the Order of the Commonwealth Court is

hereby AFFIRMED. The parties’ joint ancillary application to supplement the transcript

with exhibits is GRANTED.